J-S50030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MALIK BLAND                                :
                                               :
                       Appellant               :   No. 3244 EDA 2014

            Appeal from the Judgment of Sentence February 18, 2014
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000030-2009


BEFORE:       BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                               FILED MARCH 30, 2021

        Appellant, Malik Bland, appeals from the judgment of sentence entered

on February 18, 2014,1 in the Philadelphia County Court of Common Pleas.

After review, we affirm.

        The trial court summarized the facts of this case as follows:

              On May 14, 2008, shortly before 6:00 p.m., Amelia Lincoln
        (“Lincoln”) was standing with her three year old son talking to
        Sokoni Meachum (“Meachum”) on the porch of his house on the
        corner of 66th Street and Elmwood Avenue. A girl named
        Shameeka, who was wearing her high school uniform, walked up
        66th Street from 6548 Theodore Street to the porch where Lincoln
        and Meachum were talking. She told them to put their hands up,
        and they began to laugh. Moments later, [Appellant] walked up to
        the porch and pulled out a 0.38 caliber revolver. Meachum pushed
        Lincoln and her son out of the way, and [Appellant] immediately
        shot Meacham five times in the chest. [Appellant] ran from the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   The reasons for the delay in our disposition of this appeal are discussed infra.
J-S50030-20


       scene, and Meachum was taken to University of Pennsylvania
       Hospital, where he was pronounced dead at approximately 8:30
       p.m.

Trial Court Opinion, 6/30/15, at 3.

       In a criminal information filed on January 9, 2009, the Commonwealth

charged Appellant with murder, persons not to possess a firearm, firearms not

to be carried without a license, carrying a firearm in public in Philadelphia, and

possessing an instrument of crime (“PIC”).2 Information, 1/9/09, at 1-2. The

trial court set forth the procedural history as follows:

             On January 30, 2014, [Appellant] filed a Motion to Suppress
       a photo array which was heard and denied on February 6, 2014.
       On February 6, 2014, [Appellant] elected to exercise his right to
       a jury trial and pled not guilty to the above listed charges. On
       February 18, 2014, the jury found [Appellant] guilty of Murder of
       the First Degree and PIC,[3] after which this court sentenced
       [Appellant] to the mandatory term of [l]ife imprisonment without
       parole on the murder charge. He received no further penalty on
       the PIC charge. On February 24, 2014, [Appellant] filed post-
       sentence motions, which were denied on June 25, 2014.

             On October 14, 2014, [Appellant] filed a Petition to
       Reinstate Appellate Rights Nunc Pro Nunc, which this court
       granted on October 31, 2014. On November 14, 2014, this court
       received a Notice of Appeal and on January 7, 2015, upon
       completion of the notes of testimony, [Appellant] was served an
       Order directing him to file a concise statement of the matters
       complained of on appeal pursuant to Pa.R.A.P. 1925(b). …



____________________________________________


2  18 Pa.C.S. §§         2502,    6105(a)(1),    6106(a)(1), 6108,   and 907(a),
respectively.

3  The record reveals that the charges of persons not to possess a firearm,
firearms not to be carried without a license, and carrying a firearm in public
in Philadelphia, were nol prossed. Order, 2/18/14.

                                           -2-
J-S50030-20


Trial Court Opinion, 6/30/15, at 1-2.       Both the trial court and Appellant

complied with Pa.R.A.P. 1925.

      On September 1, 2015, Appellant filed a pro se “MOTION FOR LEAVE TO

REOPEN AND TO EXTEND APPELLANT’S BRIEFING SCHEDULE AND TO

WITHDRAW COUNSEL OF RECORD FROM APPELLANT’S CASE,” in which

Appellant requested, inter alia, the appointment of new counsel or to be

permitted to represent himself on appeal. On September 22, 2015, our Court

remanded this matter to the trial court to hold a hearing pursuant to

Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998), to determine if

Appellant wanted to represent himself on appeal or proceed with court-

appointed counsel. On January 29, 2016, the trial court responded to this

Court’s September 22, 2015 order. Therein, the trial court explained that it

was unable to hold a Grazier hearing because Appellant was incarcerated in

a federal prison in West Virginia, and the trial court could not authorize a video

hearing. Letter, 1/29/16. In light of the trial court’s response, this Court

stayed Appellant’s appeal pending a Grazier hearing.            Order, 5/13/16.

However, there was no activity in this matter for more than three years, and

the appeal remained inactive.

      In 2019, our Court coordinated with the Honorable Leon W. Tucker, the

supervising judge of the Philadelphia County Court of Common Pleas Criminal

Trial Division, in an effort to schedule a video hearing for Appellant. Letter,

2/21/19. At a video hearing held on March 25, 2019, Appellant informed the


                                      -3-
J-S50030-20


trial court that he would prefer to appear in person. N.T., 3/25/19, at 7-9;

Letter, 4/11/19. Appellant’s hearing was ultimately held on March 9, 2020,

and after the hearing, Judge Tucker advised this Court that Appellant’s

attorney, Lee Mandell, Esquire, would remain Appellant’s attorney of record.

Letter, 3/11/20. Thereafter, this Court issued a briefing schedule and directed

that Appellant’s brief was due on or before May 4, 2020. Order, 3/24/20.

Appellant failed to file a timely brief, and on June 18, 2020, we filed an order

directing Attorney Mandell to file Appellant’s brief by July 17, 2020. Order,

6/18/20.   Although it was late, Attorney Mandell filed Appellant’s brief on

July 23, 2020, and after this Court granted an extension, the Commonwealth

filed a responsive brief on October 9, 2020. We now deem this appeal ripe

for disposition.

      On appeal, Appellant raises the following issues for this Court’s

consideration:

      I. Is [Appellant] entitled to an Arrest of Judgment on the charge
      of Murder where the evidence is insufficient to sustain the verdict?

      II. Is [Appellant] entitled to a new trial where, as here, the greater
      weight of the evidence does not support the verdict?

      III. Is [Appellant] entitled to a new trial as the result of [c]ourt
      error when the [c]ourt permitted impermissible questioning to be
      done of a witness and where the [c]ourt denied a subsequent
      request for mistrial?

Appellant’s Brief at 3.




                                      -4-
J-S50030-20


      In his first issue, Appellant contends that there was insufficient evidence

to convict him of first-degree murder. Appellant’s Brief at 9-11. Our standard

of review is as follows:

      In reviewing the sufficiency of the evidence, we must determine
      whether the evidence admitted at trial, and all reasonable
      inferences drawn from that evidence, when viewed in the light
      most favorable to the Commonwealth as verdict winner, was
      sufficient to enable the fact finder to conclude that the
      Commonwealth established all of the elements of the offense
      beyond a reasonable doubt. The Commonwealth may sustain its
      burden by means of wholly circumstantial evidence. Further, the
      trier of fact is free to believe all, part, or none of the evidence.

Commonwealth v. Woodard, 129 A.3d 480, 489-490 (Pa. 2015) (internal

citation and quotation marks omitted).

      In order to sustain a conviction of first-degree murder, we must

conclude that the evidence established beyond a reasonable doubt the three

elements of first-degree murder: (1) a human being was unlawfully killed; (2)

the defendant was responsible for the killing; and (3) the defendant acted with

malice and a specific intent to kill. 18 Pa.C.S. § 2502(a); Commonwealth

v. Houser, 18 A.3d 1128, 1133 (Pa. 2011).         “An intentional killing is one

committed by means of poison, lying in wait, or by any other kind of willful,

deliberate, and premeditated action.” Commonwealth v. Rega, 933 A.2d

997, 1009 (Pa. 2007); 18 Pa.C.S. § 2502(a), (d).        The jury may infer the

intent to kill based on the defendant’s use of a deadly weapon on a vital part

of the victim’s body. Commonwealth v. Baker, 201 A.3d 791, 795-796 (Pa.

Super. 2018).


                                      -5-
J-S50030-20


      Appellant asserts that the Commonwealth failed to prove that he

possessed the specific intent to kill the victim.   Appellant’s Brief at 10-11.

Rather, Appellant contends that he “lost his cool” and reacted by opening fire.

Id. at 11.   Thus, although Appellant concedes that he shot and killed the

victim, he avers it was not first-degree murder. Id. After review, we disagree.

      The trial court addressed this issue as follows:

             On appeal, [Appellant] asserts that the evidence was
      insufficient to support his conviction for first degree murder. This
      court disagrees, having found the evidence to be more than
      sufficient to support the jury’s verdict. At trial, the jury heard
      testimony from Amelia Lincoln, Nicole Bruce, Denise Moore,
      Deborah Morrison, Landrum Thompson, Donna Collins, numerous
      police officers and detectives, as well as the medical examiner,
      Dr. [Edwin] Lieberman. The testimony of eye-witness Amelia
      Lincoln established that, on the evening of May 14, 2008,
      [Appellant] walked up to Sokoni Meachum’s porch, located on the
      corner of 66th Street and Elmwood Avenue, where Lincoln and
      Meachum were speaking. According to Ms. Lincoln, [Appellant]
      pulled out a gun, shot Meachum 5-6 times, and then ran away.
      Ms. Lincoln identified [Appellant] from a photo array provided by
      Detectives [Derrick] Venson and [Kevin] Judge on May 21, 2008
      at her home.

             The testimony of witnesses Nicole Bruce and Donna Collins
      corroborated that of Ms. Lincoln with regard to the date, time, and
      location of the shooting. Their testimony also confirmed that
      Meachum had been shot and was lying on his porch. Ms. Bruce
      identified [Appellant] as the perpetrator in her July 12, 2008
      statement to police. Although Ms. Bruce disavowed many of the
      averments made in her statement to police, her signed statement
      was properly admitted as evidence at trial through the testimony
      of Detective Venson. The statement was admissible for its truth
      as a prior inconsistent statement that was signed and adopted by
      the declarant.21

             21   See Pa.R.E. 803.1(1)(b).




                                       -6-
J-S50030-20


            Ms. Moore’s and Ms. Morrison’s testimonies further
     established that, a few hours after the shooting, [Appellant] was
     intoxicated and admitted that he had “messed up bad.”22 The
     testimony of Ms. Moore established that, following the shooting,
     [Appellant] came to her house, was acting strange, and appeared
     to be under the influence of alcohol.           Although Ms. Moore
     disavowed some of the averments made in her statements to
     police, her signed statements were properly admitted as evidence
     at trial through the testimony of Detective Venson.             Each
     statement was admissible for its truth as a prior inconsistent
     statement that was signed and adopted by the declarant.23
     Additionally, Landrum Thompson testified that he and [Appellant]
     dealt drugs together and that when he saw [Appellant] in prison[,
     Appellant] told him that he had shot someone and stashed the
     0.38 revolver in an empty lot where the two of them had
     previously kept guns. As part of a federal plea deal, Mr. Thompson
     testified that he led police to the location of the 0.38 revolver.

           22   N.T. 2/10/2014 at 137:2 and 201.4-7.

           23   See Pa.R.E. 803.1(1)(b).

           Finally, the testimony of Officer [Guillermo] Torres, Officer
     [Gary] Guaraldo, and the firearms examiner, Officer John Cannon,
     confirmed that four bullets were recovered from the scene and the
     body of Meachum. Their testimony confirmed that all four bullets
     were 0.38 caliber and three of the four were fired from the same
     firearm. Additionally, Dr. Lieberman’s testimony established that
     Meachum sustained five gunshot wounds to the chest, and one
     gunshot wound to his hand which most likely resulted from a bullet
     exiting one of his other wounds. His death was caused by his fatal
     gunshot wounds.

            In consideration of the multiple eye-witness accounts, by
     individuals who knew [Appellant], establishing that [Appellant]
     traveled up 66th Street, shot Meachum, and then fled the scene
     on foot, in conjunction with the wounds inflicted on the victim, this
     court has found that the evidence supported the jury’s finding that
     [Appellant] shot Meachum with the specific intent to kill and with
     malice. As such, this court, in viewing all the evidence admitted
     at trial in the light most favorable to the Commonwealth, has
     determined that the evidence was sufficient to enable the jury to
     find, beyond a reasonable doubt, that [Appellant] was guilty of
     Murder of the First Degree.

                                     -7-
J-S50030-20


Trial Court Opinion, 6/30/15, at 8-10.

      We agree with the trial court. The testimony that the jury found credible

established that Appellant walked slowly toward the victim, drew a gun, and

fired five or six shots into the victim’s chest at close range while looking the

victim in the eyes. N.T. (Trial), 2/6/14, at 165-171. This testimony and the

inferences drawn from Appellant’s use of a deadly weapon on vital parts of the

victim’s body, see Commonwealth v. Talbert, 129 A.3d 536, 543 (Pa.

Super. 2015) (concluding that inflicting gunshot wounds to a victim’s chest

constitutes use of a deadly weapon on a vital part of the body for purposes of

first-degree murder), is sufficient to prove the specific intent to kill beyond a

reasonable doubt, Baker, 201 A.3d at 795-796, and it supports the first-

degree murder conviction. Houser, 18 A.3d at 1133. Appellant’s challenge

to the sufficiency of the evidence lacks merit.

      In his second issue, Appellant asserts that he is entitled to a new trial

because the verdict was against the weight of the evidence. Appellant’s Brief

at 12. Our Supreme Court has described the standard applied to a weight-of-

the-evidence claim as follows:

      The decision to grant or deny a motion for a new trial based upon
      a claim that the verdict is against the weight of the evidence is
      within the sound discretion of the trial court. Thus, “the function
      of an appellate court on appeal is to review the trial court’s
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight of
      the evidence.” An appellate court may not overturn the trial
      court’s decision unless the trial court “palpably abused its
      discretion in ruling on the weight claim.” Further, in reviewing a
      challenge to the weight of the evidence, a verdict will be

                                      -8-
J-S50030-20


      overturned only if it is “so contrary to the evidence as to shock
      one’s sense of justice.”

Commonwealth v. Williams, 176 A.3d 298, 312 (Pa. Super. 2017) (quoting

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016) (internal citations

omitted)). A trial court’s determination that a verdict was not against the

weight of the evidence is “[o]ne of the least assailable reasons” for granting

or denying a new trial. Commonwealth v. Colon-Plaza, 136 A.3d 521, 529

(Pa. Super. 2016) (quoting Commonwealth v. Clay, 64 A.3d 1049, 1055

(Pa. 2013)). A verdict is against the weight of the evidence where certain

facts are so clearly of greater weight that to ignore them or to give them equal

weight with all the facts is to deny justice. Commonwealth v. Lyons, 833

A.2d 245, 258 (Pa. Super. 2003) (citation omitted). “[W]e do not reach the

underlying question of whether the verdict was, in fact, against the weight of

the evidence .... Instead, this Court determines whether the trial court abused

its discretion in reaching whatever decision it made on the motion.” Williams,

176 A.3d at 312.

      Appellant avers that the “greater weight of the evidence amply

demonstrated that [Appellant] had not engaged in premeditation and had not

had the opportunity to form specific intent to kill.” Appellant’s Brief at 13.

After review, we conclude that Appellant failed to raise this issue before the

trial court, resulting in waiver.

      It is well settled that in order to preserve a challenge to the weight of

the evidence, the defendant must raise the issue before the trial court at the

                                     -9-
J-S50030-20


time of sentencing or in a timely post-sentence motion; the failure to do so

results in wavier of the issue. See Commonwealth v. Thompson, 93 A.3d

478, 490 (Pa. Super. 2014) (holding that the failure to raise a weight-of-the-

evidence claim orally and on the record at the time of sentencing or in a post-

sentence motion, results in waiver, even if trial court addresses the issue in

its opinion); see also Pa.R.Crim.P. 607(A) (stating that challenges to the

weight of the evidence must be raised with the trial court before sentencing

or in a post-sentence motion); see also Pa.R.A.P. 302(a) (stating that issues

not raised before the trial court are waived and cannot be raised for the first

time on appeal).

      Herein, although Appellant filed a timely post-sentence motion, he did

not raise the issue that he now purports to present on appeal. In his post-

sentence motion, Appellant submitted one issue:

      1. The verdict was against the weight of the evidence. As a matter
      of law there was insufficient evidence to sustain the jury’s verdict
      due to numerous inconsistencies in the testimony of the
      Commonwealth witnesses, thereby causing the jury to speculate
      and/or guess.

Post-Sentence Motion, 2/24/14.

      It has long been the law in Pennsylvania that a boilerplate post-sentence

motion merely stating that the verdict was against the weight of the evidence

preserves no issue for appellate review unless the motion specifies in what

way the verdict was against the weight of the evidence. Commonwealth v.

Holmes, 461 A.2d 1268, 1270 (Pa. Super. 1983). Appellant’s vague post-


                                     - 10 -
J-S50030-20


sentence motion failed to allege what testimony was inconsistent or mention

the specific-intent-to-kill element of the murder charge.            Accordingly,

Appellant’s issue concerning the weight of the evidence is waived. Id.

      Even if we were to reach the issue, we would conclude that Appellant is

entitled to no relief. The trial court addressed this issue as follows:

             On appeal, [Appellant] asserts that the verdict was against
      the weight of the evidence. This court similarly disagrees with this
      claim, having found the weight of the evidence to support the
      jury’s verdict. … [T]he jury heard testimony from numerous eye-
      witnesses and was able to assess each of their credibility as a
      witness. Although Nicole Bruce and Denise Moore disavowed
      portions of their respective statements to police, the jury had the
      full opportunity to evaluate the substance of the statements as
      well as their testimony at trial in making the relevant factual
      determinations.      Similarly, the jury heard testimony from
      Dr. Lieberman and the firearms examiner, which corroborated the
      eye-witnesses’ collective account of the shootings, and the jury
      was able to assess their credibility. The jury verdict, reflecting the
      assessment of all of the evidence presented at trial, was not so
      contrary to the evidence presented at trial as to “shock one’s
      sense of justice.”      Therefore, this court finds no merit in
      [Appellant’s] challenge to the weight of the evidence presented at
      trial.

Trial Court Opinion, 6/30/15, at 11-12.

      As discussed above, Ms. Lincoln testified that Appellant walked up to the

victim, pulled out a firearm, and fired multiple gunshots into the victim’s body.

N.T. (Trial), 2/6/14, at 165-171. It was within the province of the jury to

make credibility and weight-of-the evidence determinations, and the jury was

free to believe all, part, or none of the evidence. Commonwealth v. Feese,

79 A.3d 1101, 1122 (Pa. Super. 2013). As referenced by the trial court, Nicole

Bruce disavowed a pretrial statement to police wherein she corroborated

                                     - 11 -
J-S50030-20


Ms. Lincoln’s testimony, identified Appellant as the shooter, and stated that

she witnessed Appellant in possession of a handgun. N.T. (Trial), 2/10/14, at

23-68. Additionally, Denise Moore gave a statement in which she stated that

Appellant, while smelling of alcohol and appearing intoxicated, admitted

“doing something bad,” and said to her “I messed up, I shot someone.” Id.

at 137-151. At trial, Ms. Moore denied making this statement. Id. at 151.

      However, the jury remains free to determine credibility and weigh the

evidence even in instances where a witness disavows a prior statement. See

Commonwealth v. Hanible, 30 A.3d 426, 443 n.11 (Pa. 2011) (“[T]he jury

was free to evaluate both [the witness’s] statement to police as well as his

testimony at trial recanting that statement, and free to believe all, part, or

none of the evidence.”). Thus, the jury was free to believe or disbelieve Ms.

Lincoln, Ms. Bruce, and Ms. Moore. We note that as an appellate court we do

not reweigh the evidence and substitute our judgment for that of the jury.

Commonwealth v. Serrano, 61 A.3d 279, 289 (Pa. Super. 2013) (citation

omitted). Based on the caselaw and our review of the record, were we to

reach this issue, we would conclude that there was no abuse of discretion in

the trial court denying Appellant’s challenge to the weight of the evidence.

      Appellant’s final issue concerns an evidentiary ruling by the trial court,

and the trial court’s denial of Appellant’s motion for a mistrial. Appellant’s

Brief at 13. Appellant argues that the trial court abused its discretion when it

permitted the Commonwealth to refer to a prior consistent statement on re-


                                     - 12 -
J-S50030-20


direct examination. Id. at 14. Appellant further contends that the trial court

erred in denying a mistrial on this basis. Id. at 15. After review, we disagree.

      We review a trial court’s evidentiary rulings for an abuse of discretion.

Commonwealth v. Luster, 234 A.3d 836, 838 (Pa. Super. 2020).

Additionally, when presented with a challenge to the denial of a motion for

mistrial, we apply the following standard:

      A motion for mistrial is within the discretion of the trial court. A
      mistrial upon motion of one of the parties is required only when
      an incident is of such a nature that its unavoidable effect is to
      deprive the appellant of a fair and impartial trial. It is within the
      trial court’s discretion to determine whether a defendant was
      prejudiced by the incident that is the basis of the motion for a
      mistrial. On appeal, our standard of review is whether the trial
      court abused that discretion.

Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa. Super. 2003).

      As stated, Appellant challenges the trial court overruling an objection to

the Commonwealth’s use of a prior consistent statement. Rule 613(c) of the

Pennsylvania Rules of Evidence provides:

      (c) Witness’s Prior Consistent Statement to Rehabilitate.
      Evidence of a witness’s prior consistent statement is admissible to
      rehabilitate the witness’s credibility if the opposing party is given
      an opportunity to cross-examine the witness about the statement
      and the statement is offered to rebut an express or implied charge
      of:

            (1) fabrication, bias, improper influence or motive, or
            faulty memory and the statement was made before
            that which has been charged existed or arose; or

            (2) having made a prior inconsistent statement, which
            the witness has denied or explained, and the
            consistent statement supports the witness’s denial or
            explanation.

                                     - 13 -
J-S50030-20


Pa.R.E. 613(c).

     This Court has explained:

     [P]rior consistent statements may be admitted to corroborate or
     rehabilitate the testimony of a witness who has been impeached,
     expressly or impliedly, as having a faulty memory, or as having
     been induced to fabricate the testimony by improper motive or
     influence. Admission of prior consistent statements on such
     grounds is a matter left to the sound discretion of the trial court,
     to be decided in light of the character and degree of impeachment.
     It is not necessary that the impeachment be direct; it may be
     implied, inferred, or insinuated either by cross-examination,
     presentation of conflicting evidence, or a combination of the two.

Commonwealth v. Bond, 190 A.3d 664, 668 (Pa. Super. 2018) (citations

omitted).

     The trial court addressed Appellant’s averments as follows:

            On appeal, [Appellant] asserts that this court erred in
     overruling the defense’s objection to the Commonwealth’s use of
     a prior consistent statement and subsequently denying the
     defense’s request for a mistrial. This court disagrees. At trial, the
     Commonwealth presented the testimony of Amelia Lincoln, which
     referenced her identification of [Appellant] via statement to police
     shortly after the shooting as well as her failure to identify
     [Appellant] at the preliminary hearing.          Ms. Lincoln’s trial
     testimony during direct examination provided explanation for the
     failure to identify [Appellant] at the preliminary hearing, stating
     that she was young and scared.16 During the cross-examination
     of Amelia Lincoln, counsel questioned Ms. Lincoln at length
     regarding her testimony at the preliminary hearing, emphasizing
     her repeated failure to identify [Appellant]. In response, over
     objection of the defense, the Commonwealth’s reexamination of
     Ms. Lincoln referenced the statement she gave to detectives
     shortly after the shooting in order to rehabilitate her. This court
     found that the Commonwealth’s use of the prior consistent
     statement did not go beyond the scope of the cross-examination
     because the Commonwealth sought to rebut the implication that
     Ms. Lincoln had made inconsistent statements at the preliminary
     hearing, which she attributed to being young and scared. The
     statement established that Ms. Lincoln knew [Appellant] from the

                                    - 14 -
J-S50030-20


      neighborhood and that he was not a person unfamiliar to her.
      Accordingly, the statement was used to show Ms. Lincoln’s
      familiarity with [Appellant] and supported her explanation for
      repeatedly failing to identify [Appellant] at the preliminary
      hearing, on account of her fear of repercussions in her
      neighborhood. Having found the prior consistent statement to
      have been properly admitted at trial, this court found no support
      in the defense’s request for a mistrial.

            16   N.T. 2/6/2014 at 185-186.

Trial Court Opinion, 6/30/15, at 5-7.

      We agree with the trial court.      Appellant’s counsel cross-examined

Ms. Lincoln concerning her testimony from the preliminary hearing, wherein

she stated that Appellant was not the man who committed the murder. N.T.

(Trial), 2/6/14, at 200-221; N.T. (Trial), 2/7/14, at 5-8.     On redirect, the

Commonwealth sought to rehabilitate Ms. Lincoln and show the jury that Ms.

Lincoln did positively identify Appellant as the perpetrator shortly after the

shooting in her statement to police.     N.T. (Trial), 2/7/14, at 20-23.     The

Commonwealth’s use of Ms. Lincoln’s prior consistent statement was to rebut

the implication that Ms. Lincoln testified untruthfully and was unfamiliar with

Appellant. Id. at 20-30. Indeed, Ms. Lincoln’s prior statement reflected that

she knew Appellant from her neighborhood and positively identified Appellant

as the shooter shortly after the victim’s murder. Id. at 21-28. After review,

we discern no abuse of discretion in the trial court’s evidentiary ruling

pursuant to Pa.R.E. 613(c) or in its denial of Appellant’s motion for a mistrial.

Bond, 190 A.3d at 668; Tejeda, 834 A.2d at 623.




                                     - 15 -
J-S50030-20


      For the reasons set forth above, we conclude that Appellant is entitled

to no relief. Accordingly, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this appeal.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/30/2021




                                   - 16 -